FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SUSET DANITZA MARTINEZ, a.k.a.                    No. 10-73812
Suset Danitza Hernandez,
                                                  Agency No. A095-440-282
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Suset Danitza Martinez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s removal order. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Martinez did not merit special rule cancellation of removal for battered spouses.

See 8 U.S.C. § 1252(a)(2)(B)(i).

      Martinez’s contention that the agency violated due process by unilaterally

vacating her last scheduled hearing and improperly relying on her Form I-213,

Record of Deportable/Inadmissible Alien, are not supported by the record and do

not amount to colorable constitutional claims that would restore our jurisdiction.

See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   10-73812